Exhibit 10.1

NOTICE OF OPTION GRANT

under the

ALBEMARLE CORPORATION 2008 INCENTIVE PLAN

No. of shares subject to option: «Stock Options »

This GRANT, made as of the 22nd day of February, 2013, by Albemarle Corporation,
a Virginia corporation (the “Company”), to «First Name» «Last Name»
(“Participant”), is made pursuant and subject to the provisions of the Company’s
2008 Incentive Plan (the “Plan”), a copy of which has been given to Participant.
All terms used herein that are defined in the Plan have the same meaning given
them in the Plan.

1. Grant of Option. Pursuant to the Plan, the Company, on February 22, 2013,
granted to Participant, subject to the terms and conditions of the Plan and
subject further to the terms and conditions herein set forth, the right and
option to purchase from the Company all or any part of the aggregate of
             shares of Common Stock at the option price of $XX.XX per share (the
“Option Price”), being not less than the Fair Market Value per share of the
Common Stock on the date the option was granted. Such option will be exercisable
as hereinafter provided. This option is not intended to be treated as an
incentive stock option under Code section 422.

2. Expiration Date. The Expiration Date of this option is the date that is ten
(10) years from the date of the grant of this option. This option may not be
exercised on or after the tenth anniversary of its grant.

3. Vesting of Option. Except as provided in paragraphs 7, 8, 9, 10 or 11, this
option shall become Vested as to one-third of the option (             shares)
on February 22, 2016, as to another one-third of the option (            
shares) on February 22, 2017, and as to the final one-third of the option
(             shares) on February 22, 2018.

4. Exercisability of Option. Except as provided in paragraphs 7, 8, 9, 10 or 11,
this option shall be exercisable as to one-third of the option (            
shares) on February 22, 2016, as to another one-third of the option
(             shares) on February 22, 2017, and as to the final one-third of the
option (             shares) on February 22, 2018. Once the option has become
exercisable in accordance with the preceding sentence, it shall continue to be
exercisable until the termination of Participant’s rights hereunder pursuant to
paragraphs 7, 8, 9, 10 or 11, or until the option period has expired. A partial
exercise of this option shall not affect Participant’s right to exercise this
option with respect to the remaining shares, subject to the terms and conditions
of the Plan and those set forth herein.

5. Method of Exercising and Payment for Shares. This option shall be exercised
through a licensed brokerage firm at Participant’s expense, in conjunction with
established procedures and coordinated with the Company’s Human Resources and
Law Departments. From time to time the procedures for exercising this option may
be subject to modification by the aforesaid departments, but in no case shall
the number of shares subject to the option or its terms for vesting be changed
by the procedures for exercise or by the modification thereof. Procedures for
the exercise of this option will be provided to Participant by the Company’s
Human Resources Department.



--------------------------------------------------------------------------------

6. Nontransferability. This option is nontransferable except by will or the laws
of descent and distribution. During Participant’s lifetime, this option may be
exercised only by Participant.

7. Vesting and Exercise in the Event of Death. If the Participant dies while
employed by the Company or an Affiliate, after one year following the date the
option was granted and prior to the Expiration Date, this option (to the extent
not already Vested) shall become Vested as to a pro-rata portion of the option;
such pro-rata portion shall be determined as follows: the option (i) shall be
Vested as to one-fifth of the option for each completed year of service by the
Participant during the Vesting period and prior to death, and (ii) shall be
Vested as to a fraction of one-fifth of the option for any partial year of
service (other than the first year after the option is granted), where the
numerator of such fraction is the number of days in the year prior to
Participant’s death, and the denominator of such fraction is 365 (or 366 for a
leap year). The non-Vested portion of the option shall be forfeited. The Vested
portion of the option may be immediately exercised and shall remain exercisable
according to the terms provided in Paragraph 4, notwithstanding the date of
death. This option may be exercised by Participant’s beneficiary. Participant
shall have the right to designate his beneficiary on a form filed with the
Committee. If Participant fails to designate a beneficiary, or if at the time of
his death there is no surviving beneficiary, this option may be exercised by his
estate. Participant’s beneficiary (or estate as the case may be) may exercise
this option during the remainder of the period preceding the Expiration Date.

8. Vesting and Exercise in the Event of Permanent and Total Disability. If the
Participant becomes permanently and totally disabled (within the meaning of
Section 22(e)(3) of the Code) (“Disabled”) while employed by the Company or an
Affiliate, after one year following the date the option was granted and prior to
the Expiration Date, this option shall become Vested as to a pro-rata portion of
the option; such pro-rata portion shall be determined as follows: the option
(i) shall be Vested as to one-fifth of the option for each completed year of
service by the Participant during the Vesting period and prior to the
Disability, and (ii) shall be Vested as to a fraction of one-fifth of the option
for any partial year of service (other than the first year after the option is
granted), where the numerator of such fraction is the number of days in the year
prior to Participant’s Disability, and the denominator of such fraction is 365
(or 366 for a leap year). The non-Vested portion of the option shall be
forfeited. The Vested portion of the option may be immediately exercised and
shall remain exercisable according to the terms provided in Paragraph 4,
notwithstanding the date of permanent and total disability. The Participant may
exercise this option during the remainder of the period preceding the Expiration
Date.

9. Vesting and Exercise in the Event of Retirement. In the event that the
Participant Retires from the employ of the Company or an Affiliate after one
year following the date the option was granted and prior to the Expiration Date,
this option shall become Vested as to a pro-rata portion of the option; such
pro-rata portion shall be determined as follows: the option (i) shall be Vested
as to one-fifth of the option for each completed year of service by the
Participant during the Vesting period, and (ii) shall be Vested as to a fraction
of one-fifth of the option for any partial year of service (other than the first
year after the option is granted), where the numerator of such fraction is the
number of days in the year prior to Participant’s Retirement, and the
denominator of such fraction is 365 (or 366 for a leap year). The non-Vested
portion of the option shall be forfeited. Participant may exercise the Vested
portion of the option with respect to the shares he is entitled to purchase, as
of the date the option would have become exercisable pursuant to paragraph 4
above, provided that the option must be exercised during



--------------------------------------------------------------------------------

the remainder of the period preceding the Expiration Date. For purposes of this
Grant, the terms “Retires” and “Retirement” mean separation from service on or
after Participant has satisfied the requirements for an early, normal or delayed
retirement allowance under a tax-qualified defined benefit pension plan
maintained by the Company or an Affiliate. The preceding sentence shall not
apply to a separation from service following the date that Participant is
advised (upon recommendation by the Executive Committee of the Board of
Directors of Albemarle Corporation) that his employment is being, or will be,
terminated for Cause, on account of performance or in circumstances that prevent
him from being in good standing with the Company, in which case all rights under
this Grant shall terminate, and this option shall expire on the date of
Participant’s termination of employment.

10. Vesting and Exercise After Termination of Employment. Except as provided in
paragraphs 7, 8, or 9, in the event Participant ceases to be employed by the
Company or an Affiliate, the rules under this paragraph 10 shall apply. If
Participant ceases to be employed prior to the time any portion of the option is
Vested, such non-Vested portion of the option shall be forfeited. If Participant
ceases to be employed after the option is Vested, but prior to the Expiration
Date, Participant may exercise this option with respect to the shares he is
entitled to purchase pursuant to paragraphs 3 and 4 above within sixty (60) days
of the date of such termination of employment (but in no event later than the
Expiration Date).

11. Change in Control. Notwithstanding any other provision of this Notice of
Award, all shares of the option not previously forfeited shall become Vested and
exercisable on a Change in Control as defined in the Plan.

12. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle Participant to a fractional share such
fraction shall be disregarded.

13. No Right to Continued Employment. This option does not confer upon
Participant any right with respect to continuance of employment by the Company
or an Affiliate, nor shall it interfere in any way with the right of the Company
or an Affiliate to terminate his employment at any time.

14. Change in Capital Structure. The terms of this option shall be adjusted as
the Committee determines is equitable in the event the Company effects one or
more stock dividends, stock split-ups, subdivisions or consolidations of shares
or other similar changes in capitalization.

15. Governing Law. This Grant shall be governed by the laws of the Commonwealth
of Virginia. All disputes arising under this Grant shall be adjudicated solely
within the state or federal courts located within the Commonwealth of Virginia.

16. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Grant, the provisions
of the Plan shall govern. All references herein to the Plan shall mean the Plan
as in effect on the date hereof.

17. Binding Effect. Subject to the limitations set forth herein and in the Plan,
this Grant shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

18. Taxes. Tax withholding requirements attributable to the exercise of this
option, including employment taxes, Federal income taxes, and state and local
income taxes with respect to the



--------------------------------------------------------------------------------

state and locality where, according to the Company’s system of records, the
Participant resides at the time the option is exercised, will be satisfied by
the Participant as instructed in the established procedures for exercising this
option; provided, however, that the foregoing employment, Federal, state and
local income tax withholding provision shall be subject to any special rules or
provisions that may apply to Participants who are non-US employees (working
inside or outside of the United States) or US employees working outside of the
United States. It is the Participant’s responsibility to properly report all
income and remit all Federal, state, and local taxes that may be due to the
relevant taxing authorities as the result of exercising this option.

IN WITNESS WHEREOF, the Company has caused this Grant to be signed by a duly
authorized officer.

 

ALBEMARLE CORPORATION By:  

 